                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO


Myron A. Grace, et al.,                       )       CASE NO. 1: 19 CV 1720
                                              )
                Plaintiffs,                   )       JUDGE PATRICIA A. GAUGHAN
                                              )
         v.                                   )
                                              )       Memorandum of Opinion and Order
                                              )
JACK Cleveland Casino,                        )
                                              )
                Defendant.                    )


                                           Background

        This is a removed pro se case. On June 28, 2019, pro se plaintiffs Myron A. Grace and

Rakhshanda Talib filed their complaint in the Cuyahoga County Court of Common Pleas

against defendant JACK Cleveland Casino. (Doc. No. 1-2.) In their complaint, labeled as a

“Claim for Recovery for Racial Discrimination and Emotional Distress,” the plaintiffs allege

that while they were in the Casino at around 1:40 a.m. on June 8, 2019, an employee of the

Casino named Eason referred to them as “Ignorant” and “You People.” Contending these terms

constitute racial slurs, the plaintiffs allege damage claims against the defendant pursuant to a

number of “Rules,” including provisions of the Ohio Revised Code, Cincinnati’s Police

Department Procedures and Municipal Code, and federal “Public Law 101-275: Hate Crime

Statistics Act.” (Id. at 2.)

        The defendant removed the action to this Court on the basis of the claim under the

federal Hate Crime Statistics Act. (Doc. No. 1.) Subsequently, they filed a motion to dismiss

all of the plaintiffs’ claims pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. No. 4.)
The only response the plaintiffs have filed is a motion to remand the entire action to state court.

(Doc. No. 5.)

                                             Analysis

       Upon review, the Court will deny the plaintiffs’ motion to remand the entire action. The

plaintiffs do not dispute that their complaint purports to assert a federal claim under the Hate

Crime Statistics Act, and they concede that “the United States District Court could hear the

case.” (See Doc. No. 5 at 2.) Therefore, the defendant properly removed the action to federal

court. A defendant may remove a civil action from state to federal court if the face of the

complaint includes a federal claim in addition to state law claims. See 28 U.S.C. § 1441(c).

       Further, upon review, the Court will grant the defendant’s motion to dismiss the

plaintiffs’ complaint as to the sole alleged federal claim. As the defendant correctly

demonstrates in its motion to dismiss, the “Hate Crimes Statistics Act” under which the

plaintiffs purport to seek relief does not itself create a private right of action. See Doc. No.4-1

at 11. Rather, the “Hate Crimes Statistics Act of 1990, Pub. L. 101–275 . . . directs the

Attorney General to collect, compile, and publish data on the rate of hate crimes, as that term is

defined in the Act, committed over the course of a specified time period.” American Produce,

LLC v. Harvest Sharing, Inc., No. 11–cv–00241, 2013 WL 1164403, at *4 (D. Colo. Mar. 20,

2013). See also Scully v. Franciscan Health, No. 3: 18 CV 71 (N. D. Ind. Mar. 29, 2018). The

plaintiffs’ action does not pertain to the compilation of data regarding hate crimes, and the

plaintiffs have not alleged a cognizable cause of action under the Act.

       Accordingly, the defendant’s motion to dismiss the plaintiffs’ complaint is granted with

respect to the federal claim alleged under the Hate Crime Statistics Act. Given the dismissal of


                                                 -2-
the federal claim at this early stage, the Court declines to exercise supplemental jurisdiction

over the plaintiffs’ remaining state law claims, which are better resolved by the Ohio state

courts. Generally, “[w]hen all federal claims are dismissed before trial, the balance of

considerations usually will point to dismissing the state law claims, or remanding them to state

court if the action was removed.” Musson Theatrical, Inc. v. Fed. Exp. Corp., 89 F.3d 1244,

1254–1255 (6th Cir. 1996); see also 28 U.S.C. § 1367(c)(3) (stating that a district court may

decline to exercise supplemental jurisdiction if it has “dismissed all claims over which it ha[d]

original jurisdiction”); Packard v. Farmers Ins. Co. of Columbus Inc., 423 F..App’x 580,, 2011

WL 1885981 (6th Cir. 2011) (affirming decision of the district court to decline to exercise

supplemental jurisdiction and to remand a removed action to state court after dismissal of

federal claims).

                                           Conclusion

       In accordance with the foregoing, the defendant’s motion to dismiss the plaintiffs’

complaint is granted with respect to the plaintiffs’ alleged federal claim under the Hate Crime

Statistics Act, and the plaintiffs’ remaining state-law claims will be remanded to the Cuyahoga

County Court of Common Pleas. The Court further certifies, pursuant to 28 U.S.C. §1915(a)(3),

that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.


                                              /s/ Patricia A. Gaughan
                                              PATRICIA A. GAUGHAN
                                              United States District Judge
Dated: 11/18/19                               Chief Judge




                                                -3-
